Citation Nr: 1112370	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The United States Court of Appeals for Veterans Claims (the Court) has issued a decision holding that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given that a May 2007 VA treatment record shows an assessment of "(+) PTSD & depression screening" and since the representative notes in the February 2011 informal hearing presentation that the appellant exhibited depression that may be related to service, the claim of entitlement to service connection for PTSD is considered a broader claim for entitlement to an acquired psychiatric disorder, to include PTSD and depression.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Effective July 13, 2010, VA  amended 38 C.F.R. § 3.304(f).  This had the practical effect of reducing the burden on the Veteran of showing a verified in-service stressor, if the claimed stressor was related to an appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the symptoms are related to the claimed stressor.  The RO did not reconsider the appellant's claim under the new regulation.

In this regard, the appellant served in the Republic of Vietnam from December 1967 to October 1968.  His military occupational specialty was cannoneer.  He did not receive any awards or decorations reflective of any personal participation in combat.  

Notwithstanding the lack of verified combat service, the new regulation may provide a basis to grant service connection.  The revised regulations apply to this case as these actions directly involve hostile military action consistent with the circumstances of the Veteran's wartime service in Vietnam.  The appellant's August 2008 statement is deemed credible, and these particular stressful events he reports are deemed verified in the absence of clear and convincing evidence to the contrary.  Therefore, a VA examination is necessary to determine whether he has an acquired psychiatric disorder, to include PTSD and depression, due to his active service, including his in-service stressors.

The Veteran failed to report for a VA audiological examination.  He did, however, report for a VA diabetes mellitus examination at which time a hearing loss was diagnosed.  In his August 2008 notice of disagreement, the representative argues that the appellant was never scheduled for the audiological examination.  In the February 2011 informal hearing presentation, the representative notes that the Veteran claims that he never received notice of his appointment, and that the fact that he reported for the other VA examination indicates his willingness to report for examinations.  The Board is willing to provide the Veteran another opportunity for a VA audiological examination, especially since he had in-service noise exposure from serving as a cannoneer.

In an authorization of release of records received in April 2007 for the records of Dr. Snyder of Millburn, New Jersey, the Veteran did not provide that doctor's address, dates of treatment, or disorders treated.  Also, the appellant did not date the authorization of release.  In May 2007 correspondence, the RO asked the claimant to complete the form.  The Veteran did not respond.  Given that all of the claims are being remanded for other reasons, the appellant should be afforded another opportunity to provide a completed authorization of release of Dr. Snyder's records.  The RO should also ask the claimant to identify all treatment for a psychiatric disorder, hearing loss, and tinnitus since his separation from active duty.

Finally, the RO last obtained records from the East Orange VA Medical Center in October 2007.  The RO should obtain all relevant treatment records from that facility since October 2007.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify all treatment for a psychiatric disorder, hearing loss, and tinnitus since October 1968.  If the claimant provides a fully completed authorization of release of records from Dr. Snyder of Millburn, New Jersey, the RO should obtain records from that doctor.  The RO should obtain any treatment records pertaining to a psychiatric disorder, hearing loss, and tinnitus from East Orange VA Medical Center since October 2007, and any private or other VA medical records identified by the appellant that have yet to be secured.  Any such records should be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified VA treatment records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO must arrange for a VA psychiatric examination of the appellant to determine the etiology of any diagnosed acquired psychiatric disorder.  The claims folder and a copy of this REMAND must be made available to the examining physician.  The existence or absence of PTSD should be definitively determined.  If PTSD is diagnosed, the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the claimed in-service stressors are adequate to support a diagnosis of PTSD and that the claimant's symptoms are related to the claimed stressors.  If PTSD is not diagnosed, the physician should explain why the diagnosis was not made.  If an acquired psychiatric disorder other than PTSD is diagnosed, the physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to active service, including the claimed in-service stressors.
 
In preparing any opinions, the reviewing doctor must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed acquired psychiatric disorder is unknowable.
 
The VA physician must append a copy of his or her curriculum vitae to the medical opinion report. 

3.  The RO should also schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current hearing loss in either ear or any current tinnitus is related to in-service noise exposure, to include due to service as a cannoneer.  A complete rationale for any opinion offered must be provided.

In preparing an opinion, the audiologist must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the audiologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the audiologist must specifically explain why the cause of any diagnosed hearing loss or tinnitus is unknowable. 

The VA audiologist must append a copy of his or her curriculum vitae to the medical opinion report.
 
4.  The Veteran is to be notified that it is his responsibility to report for the ordered examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 
 
5.  After the development requested is completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, hearing loss, and tinnitus.  The RO must consider the new PTSD regulation in adjudicating the appellant's claim of entitlement to service connection for that disorder.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


